Exhibit 10.1

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

EMPLOYMENT AGREEMENT (the “Agreement”) dated as of July 20, 2011 (the “Effective
Date”), between The Reader’s Digest Association, Inc., a Delaware corporation
(the “Company”), RDA Holding Co., a Delaware corporation (“RDA Holding”), and
Tom Williams (“Executive”).

 

WHEREAS, the Company and Executive entered into the Employment Letter dated as
of May 26, 2010 (the “Prior Agreement”);

 

WHEREAS, the Company and Executive desire to enter into this Agreement to set
forth the terms of Executive’s continuing employment; and

 

WHEREAS, except as otherwise expressly provided herein, this Agreement shall
supersede any prior written agreement entered into between Executive and the
Company prior to the Effective Date with respect to the subject matter hereof,
including, without limitation, the Prior Agreement; and

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:

 

1.             Term.  (a)  Duration.  The term of Executive’s employment under
this Agreement shall continue until the second (2nd) anniversary of the
Effective Date, unless terminated earlier as hereinafter provided (the
“Expiration Date”). The period of time from the Effective Date through the
termination of Executive’s employment under this Agreement is herein referred to
as the “Term.” If the Company does not intend to renew this Agreement for an
additional term or negotiate a new agreement with Executive, the Company shall
provide Executive notice thereof not less than thirty (30) days prior to the
Expiration Date.

 

(b)           No Obligation.  The parties agree and acknowledge that, should
Executive and the Company choose to continue Executive’s employment for any
period of time following the Expiration Date without extending the term of
Executive’s employment under this Agreement or entering into a new written
employment agreement, Executive’s employment with the Company shall be “at
will,” such that the Company may terminate Executive’s employment at any time,
with or without reason and with or without notice, and Executive may resign at
any time, with or without reason and with or without notice.

 

(c)           Definitions.  For purposes of this Agreement, the following terms,
as used herein, shall have the definitions set forth below.

 

“Affiliate(s)” means, with respect to any specified Person, any other Person
that directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct or indirect
ownership interest shall be treated as an Affiliate of the Company.

 

“Control” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or

 

--------------------------------------------------------------------------------


 

policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, association, governmental entity, unincorporated
entity or other entity.

 

2.             Duties and Responsibilities.  (a)  During the Term, Executive
agrees to be employed and devote substantially all of Executive’s business time,
attention and efforts to the Company and the promotion of its interests and the
performance of Executive’s duties and responsibilities hereunder, upon the terms
and conditions of this Agreement. Executive shall render Executive’s services
hereunder as Chief Executive Officer of the Company, with the duties,
responsibilities and authority commensurate with Executive’s status, including
any duties and responsibilities as directed from time to time by the Board of
Directors of the Company (the “Board”) consistent with Executive’s position
hereunder. Executive shall report to the Board. In addition, the Company may,
from time to time, direct Executive to perform similar duties and hold the same
or similar offices for any of its Affiliates. As of the Effective Date and
during the Term, Executive shall be appointed or elected (and re-elected, as
applicable) as a member of the Board.

 

(b)           Place of Employment; Business Travel.  During the Term,
Executive’s principal place of employment shall be at the Company’s New York,
New York office. Executive acknowledges that Executive’s duties and
responsibilities shall require Executive to travel on business to the extent
reasonably necessary to fully perform Executive’s duties and responsibilities
hereunder.

 

(c)           Board Membership; No Conflict.  During the Term, Executive shall
not be permitted to be a member of the board of directors of any for-profit
company without the consent of the Company (such consent not to be unreasonably
withheld) (for all purposes under this Agreement, any required consent of the
Company shall be evidenced by the written approval of the Chairman of the
Board); provided that, Executive may serve, without approval, on the boards of
directors of not-for-profit entities; provided further that, such activities do
not interfere with the performance of Executive’s duties and responsibilities
hereunder.

 

3.             Compensation and Related Matters.  (a)  Base Salary. During the
Term, for all services rendered under this Agreement, Executive shall receive an
aggregate annual base salary (“Base Salary”) at an initial rate of $800,000,
payable in accordance with the Company’s applicable payroll practices. Base
Salary shall be subject to review by the Compensation Committee of the Board
(the “Committee”) or, if applicable, the Board, for increase, but not decrease,
in its sole discretion and references in this Agreement to “Base Salary” shall
be deemed to refer to the most recently effective annual base salary rate.

 

(b)           Bonus Opportunities.  During the Term, Executive shall be eligible
to receive an annual cash bonus under the Company’s annual management incentive
plan as in effect from time to time (the “Annual Bonus”) based on Executive’s
achievement of the financial goals (“Goals”) established by the Committee or, if
applicable, the Board, after consultation with Executive, provided, that the
Annual Bonus payable to Executive upon achievement of the applicable annual
Goals shall be $800,000 (the “Target Bonus”), and payment in the case of
overachievement or underachievement of the Goals shall be adjusted from the
Target Bonus consistent with the formula applied to other senior executives of
the Company for similar performance.

 

2

--------------------------------------------------------------------------------


 

Any Annual Bonus that Executive shall actually become entitled to receive
pursuant to the arrangements described above, will be payable by the Company at
such time and in such manner that bonuses are paid to other senior executives of
the Company in accordance with the terms of the applicable annual management
incentive plan, and is in any event intended to be paid as “short-term deferral”
income, within the meaning of Section 409A (as such term is defined in
Section 16 below).

 

(c)           Special Bonus.  In addition to the Annual Bonus, Executive shall
be eligible to receive a one-time bonus of up to $400,000 based on Executive’s
involvement in and the success of sales of assets and/or divisions of the
Company as well as merger and acquisition activities during the one (1) year
period beginning on the Effective Date, as determined by and in the sole
discretion of the Board (the “Special Bonus”).

 

(d)           Benefits and Perquisites.  During the Term, Executive shall be
entitled to participate in the benefit and perquisite plans and programs,
commensurate with Executive’s position, that are established by the Company from
time to time for executive employees generally, subject to the terms and
conditions of such plans. In addition, during the Term Executive is eligible for
a flexible perquisite allowance (under the “Flexnet Program”) of $54,000 per
year and financial planning benefits provided through Ayco, the Company’s
service provider.

 

(e)           Vacation.  During the Term, Executive shall be entitled to paid
vacation in accordance with the Company’s vacation policies applicable to senior
executives of the Company, but in no event less than four (4) weeks per year.

 

(f)            Business Expense Reimbursements.  During the Term, the Company
shall promptly reimburse Executive for Executive’s reasonable business expenses
incurred in connection with performing Executive’s duties hereunder, in
accordance with Company policy, as in effect from time to time. Without limiting
the foregoing, the Company shall reimburse Executive for his reasonable parking
expenses near the Company’s headquarters (currently $540 per month). To the
extent amounts payable to Executive under this Section 3(f) constitute taxable
income to Executive, such amounts shall be reimbursed in no event later than the
Short-Term Deferral Date. The “Short-Term Deferral Date” shall mean, with
respect to any fee or expense, the 15th day of the third month following the
later of the end of the calendar year or the end of the Company’s fiscal year in
which the fee or expense is incurred.

 

(g)           Equity Compensation Opportunities.  The Company shall grant to
Executive initial annual equity awards under the RDA Holding Co. 2010 Equity
Incentive Plan in accordance with the terms set forth on Exhibit A hereto, as
soon as reasonably practicable after the Effective Date. In addition to the
initial equity awards, in the sole discretion of the Committee or, if
applicable, the Board, Executive shall be eligible to receive additional equity
awards following the second (2nd) anniversary of the Effective Date, subject to
such terms as may be determined by the Board.

 

(h)           Legal Fees.  The Company shall pay all reasonable attorneys’ fees
and disbursements incurred by Executive in connection with the negotiation and
documentation of this Agreement, up to a maximum of $8,500. Any reimbursement
pursuant to this Section 3(g) shall be paid to Executive promptly upon
remittance of documentation of such fees and in no event later than the
Short-Term Deferral Date.

 

3

--------------------------------------------------------------------------------


 

4.             Separation from Service with the Company.

 

(a)           Death or Disability.

 

(i)            Executive’s employment shall automatically terminate upon
Executive’s death. The Company may terminate Executive’s employment hereunder in
the event of Executive’s “Disability” (as defined below) upon thirty (30) days’
written notice to Executive. In the event of a termination of Executive’s
employment hereunder by reason of death or by reason of Disability, the Company
shall pay to Executive or Executive’s estate, as applicable, any accrued but
unpaid Base Salary, accrued but unused vacation time, unreimbursed business
expenses, and unpaid Annual Bonus for any completed performance period prior to
the year of termination, and Executive or Executive’s estate shall be entitled
to receive employee benefits pursuant to the terms of the benefit plans and
programs applicable to terminated employees (collectively, the “Accrued
Rights”). The Accrued Rights shall be payable on their normal payment dates;
provided that accrued but unused vacation time shall be paid within 30 days
following the date of termination of Executive’s employment. In addition,
Executive shall be entitled to a pro-rata portion of the Annual Bonus that
relates to the performance period in which the termination of employment occurs,
based on actual results of the Company as of the date of termination, which
amount shall be calculated based upon a formula, the denominator of which shall
be 365 and the numerator of which shall be the number of days during the
applicable performance period during which Executive was employed by the
Company, and shall be paid within sixty (60) days following the date of
termination (the “Pro-Rata Bonus”). For the avoidance of doubt, Executive shall
not be entitled to the Special Bonus (or any portion thereof) upon a termination
of employment due to death or Disability.

 

(ii)           For purposes of this Agreement, “Disability” means Executive has
been physically or mentally incapable for six (6) consecutive months (or six
(6) months in any twelve (12) month period) to perform Executive’s duties
hereunder, as determined reasonably and in good faith by the Board.

 

(b)           By the Company for Cause or By Executive Without Good Reason.

 

(i)            The Company may terminate Executive’s employment hereunder for
“Cause” (as defined below) at any time upon written notice to Executive and
Executive may terminate Executive’s employment hereunder without “Good Reason”
(as defined below) at any time upon thirty (30) days’ written notice to the
Company. In the event the Company terminates Executive’s employment hereunder
for Cause or Executive terminates Executive’s employment hereunder without Good
Reason, Executive shall be entitled to Executive’s Accrued Rights and the
Company shall have no further obligations to Executive under this Agreement. The
Accrued Rights shall be payable on their normal payment dates; provided that
accrued but unused vacation time shall be paid within thirty (30) days following
the date of termination of Executive’s employment.

 

(ii)           For purposes of this Agreement, “Cause” means: (A) Executive’s
willful failure to substantially perform Executive’s duties hereunder (other
than due to physical or mental illness) after written notice of such failure to
Executive, (B) Executive’s conviction of, or plea of guilty or nolo contendere
to a felony (or the equivalent of a felony in a jurisdiction other than the
United States) other than traffic violations, (C) Executive’s material breach of
this Agreement that, to the extent curable, is uncured by Executive promptly
following receipt of written notice given by the Company of such breach,
(D) Executive’s material violation of the Company’s written policies of a nature
that has a material detrimental impact on the

 

4

--------------------------------------------------------------------------------


 

Company or its Affiliates and that, to the extent curable, is uncured by
Executive promptly following receipt of written notice given by the Company of
such breach; (E) Executive’s fraud or embezzlement with respect to the Company
or its Affiliates; (F) Executive’s misappropriation or misuse of funds or
property belonging to the Company or its Affiliates that is more than de minimis
in nature; (F) Executive’s use of illegal drugs or misuse of prescription drugs
that interferes with the performance of Executive’s duties hereunder; or
(G) Executive’s gross misconduct, whether or not done in connection with
employment, other than an action done in the good faith belief that it was in
the best interests of the Company, that adversely affects the business or
reputation of the Company, its Affiliates.

 

(iii)          For purposes of this Agreement, “Good Reason” means (A) any
diminution in Executive’s title or position or a material diminution in
Executive’s duties, authorities or responsibilities (excluding for this purpose
an insubstantial or inadvertent action taken in good faith and which is remedied
by the Company promptly after receipt of notice thereof given by Executive);
(B) any material breach by the Company of this Agreement that, to the extent
curable, is uncured by the Company promptly following receipt of written notice
thereof from Executive; (C) any material reduction of Executive’s Base Salary or
Target Bonus; (D) the transfer or relocation of Executive’s principal place of
employment to a location more than forty (40) miles from New York, New York;
(E) any failure to re-elect Executive to the Board if the Company is not public,
or to nominate Executive for election to the Board if the Company is public, or
the removal of Executive from the Board other than for cause in accordance with
the Company’s by-laws or in connection with a termination for “Cause” under the
terms of this agreement; (F) the failure of the Company to obtain the assumption
of this Agreement by any Person which at any time, whether by purchase, merger
or otherwise, directly or indirectly acquires all or substantially all of the
assets or business of the Company and the failure to deliver a copy of the
document effecting such assumption to Executive upon Executive’s written
request; or (G) the Company’s notification to Executive pursuant to Section 1
hereof that the Company does not intend to renew this Agreement for an
additional term or negotiate a new agreement with Executive.

 

(c)           By the Company Other Than for Cause or by Executive for Good
Reason.  The Company may terminate Executive’s employment hereunder other than
for Cause (and other than due to Disability) at any time upon written notice to
Executive and Executive may terminate Executive’s employment hereunder for Good
Reason within thirty (30) days following the occurrence of the event
constituting Good Reason upon thirty (30) days’ written notice to the Company.
In the event of a termination of Executive’s employment hereunder by the Company
other than for Cause or by Executive for Good Reason, Executive shall be
entitled to Executive’s Accrued Rights (payable on their normal payment dates;
provided that accrued but unused vacation time shall be paid within thirty (30)
days following the date of termination of Executive’s employment) plus the
following benefits (collectively, the “Separation Benefits”): (i) a severance
payment equal to the sum of (A) one (1) times Executive’s then current Base
Salary plus (B) (1) if the date of termination occurs during the 2011 calendar
year, an amount equal to the greater of (a) one half the Target Bonus and (b) a
pro-rata portion of the Annual Bonus for the 2011 calendar year, based on actual
results of the Company as of the date of termination, which amount shall be
calculated based upon a formula, the denominator of which shall be 365 and the
numerator of which shall be the number of days during the applicable performance
period during which Executive was employed by the Company or (2) if the date of
termination occurs after the 2011 calendar year, an amount equal to the Target
Bonus, which amount shall be paid, subject to the provisions of Section 16
hereof, in a lump-sum on the fifty third (53rd) day following the date of
termination; (ii) coverage or monthly payments equal to the applicable COBRA
premium rate, if any, for Executive, Executive’s spouse and Executive’s eligible
dependents for twenty-four

 

5

--------------------------------------------------------------------------------


 

(24) months with respect to any welfare benefit plans for which Executive elects
COBRA coverage (provided that any such payments otherwise payable to Executive
within the first fifty two (52) days following such termination shall not be
paid on the otherwise scheduled payment date but shall instead accumulate and be
paid on the fifty third (53rd) day following the date of termination); (iii) the
Pro-Rata Bonus; (iv) Executive’s Accrued Rights; and (v) an additional twelve
(12) months of vesting credit with respect to any outstanding equity awards held
by Executive on the date of termination. Notwithstanding the foregoing, unless,
on or prior to the fifty second (52nd) day following the date of termination of
employment, Executive shall have signed the Release of Claims (the “Release”) in
the form attached hereto as Exhibit B and such Release shall have become
effective in accordance with its terms, (1) no payment shall be paid or made
available to Executive under clause (i) or (iii) of this Section 4(c), (2) the
Company shall be relieved of all obligations to provide or make available any
further benefits to Executive pursuant to clause (ii) of this Section 4(c) and
(3) Executive shall forfeit any portion of any equity award that vested pursuant
to clause (v) of this Section 4(c). Notwithstanding anything in this Agreement
to the contrary, payment of any or all of the Separation Benefits is expressly
contingent upon Executive’s continued substantial compliance with the terms and
conditions of Sections 6, 7, 8 and 9 of this Agreement. Executive recognizes
that, except as expressly provided in this Section 4 or pursuant to the terms of
Executive’s equity grant agreements, no compensation is owed to Executive after
termination of Executive’s employment.  For the avoidance of doubt, Executive
shall not be entitled to the Special Bonus (or any portion thereof) upon a
termination of employment by the Company other than for Cause or by Executive
for Good Reason.

 

(d)           Expiration of Term.  If Executive’s employment shall terminate by
reason of the expiration of the Term, Executive shall be entitled to the Accrued
Rights. The Accrued Rights shall be payable on their normal payment dates;
provided that accrued but unused vacation time shall be paid within thirty (30)
days following the date of termination of Executive’s employment.

 

(e)           Resignation from Board.  Upon termination of Executive’s
employment for any reason, and regardless of whether Executive continues as a
consultant to the Company, upon the Company’s request Executive agrees to
resign, as of the date of such termination of employment or such other date
requested, from the Board and any committees thereof (and, if applicable, from
the board of directors (and any committees thereof) of any subsidiary or
Affiliate of the Company) to the extent Executive is then serving thereon.

 

(f)            Amounts Due Under Plans.  Subject to the provisions hereof, the
payment of any amounts accrued under any benefit plan, program or arrangement in
which Executive participates shall be subject to the terms of the applicable
plan, program or arrangement, and any elections Executive has made thereunder.

 

(g)           Waiver of Notice.  The Board may waive any notice required of
Executive and Executive may waive any notice required of the Company under this
Section 4 without liability, penalty or cost.

 

5.             Acknowledgments.  (a)  Executive acknowledges that the Company
has expended and shall continue to expend substantial amounts of time, money and
effort to develop business strategies, employee and customer relationships and
goodwill and build an effective organization. Executive acknowledges that
Executive is and shall become familiar with the Company’s Confidential
Information (as defined below), including trade secrets, and that Executive’s
services are of special, unique and extraordinary value to the Company, its

 

6

--------------------------------------------------------------------------------


 

subsidiaries and Affiliates. Executive acknowledges that the Company has a
legitimate business interest and right in protecting its Confidential
Information, business strategies, employee and customer relationships and
goodwill, and that the Company would be seriously damaged by the disclosure of
Confidential Information and the loss or deterioration of its business
strategies, employee and customer relationships and goodwill.

 

(b)           Executive acknowledges (i) that the business of the Company, its
subsidiaries and Affiliates is global in scope and without geographical
limitation and (ii) notwithstanding the jurisdiction of formation or principal
office of the Company, its subsidiaries and Affiliates, or the location of any
of their respective executives or employees (including, without limitation,
Executive), it is expected that the Company and its subsidiaries and Affiliates
will have business activities and have valuable business relationships within
their respective industries throughout the world. Executive also agrees and
acknowledges that the potential harm to the Company of the non-enforcement of
Sections 6, 7, 8, 9 and 12 outweighs any potential harm to Executive of its
enforcement by injunction or otherwise.

 

(c)           Executive acknowledges that he has carefully read this Agreement
and has given careful consideration to the restraints imposed upon Executive by
this Agreement, and is in full accord as to the necessity of such restraints for
the reasonable and proper protection of the Confidential Information, business
strategies, employee and customer relationships and goodwill of the Company and
its subsidiaries and Affiliates now existing or to be developed in the future.
Executive expressly acknowledges and agrees that each and every restraint
imposed by this Agreement is reasonable with respect to subject matter, time
period and geographical area. Executive further acknowledges that although
Executive’s compliance with the covenants contained in Sections 6 and 7 may
prevent Executive from earning a livelihood in a business similar to the
business of the Company, Executive’s experience and capabilities are such that
Executive has other opportunities to earn a livelihood and adequate means of
support for Executive and Executive’s dependents.

 

6.             Restrictive Covenants.  (a)  Noncompetition and Nonsolicitation.
Executive agrees that Executive shall not, while an employee of the Company and
during the one (1) year period following termination of employment (such
one-year period, the “Restriction Period”), directly or indirectly, without the
prior written consent of the Company:

 

(i)            engage in activities or businesses anywhere in the world on
behalf of any Person that is in competition with a portion of the Company’s
business from which the Company derives at least 15% of its revenues based on
the Company’s fiscal prior to the earlier of the activity or termination
(“Competitive Activities”), including (A) selling goods or services of the type
sold by the Company or any of its subsidiaries; (B) soliciting or attempting to
solicit any customer or client or prospective customer or client of the Company
or any of its subsidiaries or Affiliates including, without limitation, to
purchase any goods or services of the specific type sold by the Company or any
of its subsidiaries from anyone other than the Company or any of its
subsidiaries; and (C) assisting any Person in any way to do, or attempt to do,
anything prohibited by (A) or (B) above; provided, however, that the foregoing
shall not prevent or be violated by Executive’s service in a noncompetitive
portion of a company or business enterprise which is engaged in Competitive
Activities with the Company or, as a result thereof, owning compensatory equity
in such a company or business enterprise engaged in Competitive Activities; or

 

(ii)           (A) solicit, recruit or hire any employees of the Company or any
of its subsidiaries or Affiliates or Persons who have worked for the Company or
any of its

 

7

--------------------------------------------------------------------------------


 

subsidiaries or Affiliates in the prior 6 months; (B) solicit or encourage any
employee of the Company or any of its subsidiaries or Affiliates to leave the
employment of the Company or any of its subsidiaries or Affiliates; or
(C) intentionally interfere with the relationship of the Company or any of its
subsidiaries or Affiliates with any Person who or which is employed by or
otherwise engaged to perform services for the Company or any of its subsidiaries
or Affiliates. The restrictions in this Section 6(a)(ii) shall not apply to
(x) general solicitations that are not specifically directed to employees of the
Company or any Affiliate, (y) serving as a reference at the request of an
employee or (z) actions taken in the good faith performance of Executive’s
duties for the Company.

 

The Restriction Period shall be tolled during (and shall be deemed automatically
extended by) any period in which Executive is determined to be in violation of
the provisions of this Section 6 by a relevant trier of fact, but only with
respect to specific provisions to which the breach relates.

 

(b)           Notwithstanding anything to the contrary contained in this
Agreement, the provisions of Section 6 (a) shall not be deemed breached as a
result of Executive’s passive ownership of: (i) less than an aggregate of 3% of
any class of securities of a Person engaged, directly or indirectly, in
Competitive Activities; provided, however, that such stock is listed on a
national securities exchange, is quoted on the National Market System of NASDAQ
or is otherwise publicly traded; (ii) less than an aggregate of 3% in value of
any instrument of indebtedness of a Person engaged, directly or indirectly, in
Competitive Activities; or (iii) less than 3% in interest in mutual funds,
private equity funds, hedge funds and similar pooled entities that have
interests in or are engaged, directly or indirectly, in Competitive Activities,
so long as such investments are totally passive.

 

(c)           If a final and non-appealable judicial determination is made that
any of the provisions of this Section 6 constitutes an unreasonable or otherwise
unenforceable restriction against Executive, the provisions of this Section 6
will not be rendered void but will be deemed to be automatically modified to the
minimum extent necessary to remain in force and effect for the longest period
and largest geographic area that would not constitute such an unreasonable or
unenforceable restriction. Moreover, notwithstanding the fact that any provision
of this Section 6 is determined not to be specifically enforceable, the Company
will nevertheless be entitled to recover monetary damages as a result of
Executive’s breach of such provision to the extent permitted by applicable law.

 

7.             Nondisclosure of Confidential Information.  (a)  Executive
acknowledges that the Confidential Information obtained by Executive while
employed by the Company and its subsidiaries and Affiliates is the property of
the Company or its subsidiaries and Affiliates, as applicable. Therefore,
Executive agrees that other than in connection with the good faith performance
of Executive’s duties, Executive shall not disclose to any unauthorized Person
or use for Executive’s own purposes any Confidential Information without the
prior written consent of the Company, unless and to the extent that the
aforementioned matters (i) become generally known in the relevant trade or
industry or the public domain other than as a result of Executive’s acts or
omissions in violation of this Agreement, (ii) become available to Executive on
a nonconfidential basis or (iii) were within Executive’s possession prior to its
being obtained by Executive in the course of Executive’s employment with the
Company; provided, however, that if Executive receives a request to disclose
Confidential Information pursuant to a deposition, interrogation, request for
information or documents in legal proceedings, subpoena, civil investigative
demand, governmental or regulatory process or similar process, (A) Executive
shall promptly notify in writing the Company, and reasonably consult with and
reasonably assist the Company in seeking a protective order or request for other
appropriate remedy, (B) in the event

 

8

--------------------------------------------------------------------------------


 

that such protective order or remedy is not obtained, or if the Company waives
compliance with the terms hereof, Executive shall disclose only that portion of
the Confidential Information that, according to Executive’s counsel, is legally
required to be disclosed and (C) to the extent possible, the Company shall be
given an opportunity to review the Confidential Information prior to disclosure
thereof.

 

(b)                                 For purposes of this Agreement,
“Confidential Information” means information and data concerning the business or
affairs of the Company and its subsidiaries and Affiliates, including, without
limitation, all business information (whether or not in written form) which
relates to the Company, its subsidiaries or Affiliates, or their customers,
suppliers or contractors or any other third parties in respect of which the
Company or its subsidiaries or Affiliates has a business relationship or owes a
duty of confidentiality, or their respective businesses or products, and which
is not known to the public generally or within the industry other than as a
result of Executive’s breach of this Agreement, including but not limited to:
technical information or reports; trade secrets; unwritten knowledge and
“know-how”; operating instructions; training manuals; customer lists; customer
buying records and habits; product sales records and documents, and product
development, marketing and sales strategies; market surveys; marketing plans;
profitability analyses; product cost; long-range plans; information relating to
pricing, competitive strategies and new product development; information
relating to any forms of compensation or other personnel-related information;
contracts; and supplier lists. Confidential Information will not include such
information known to Executive prior to Executive’s involvement with the Company
or its subsidiaries or Affiliates or information rightfully obtained from a
third party (other than pursuant to a breach by Executive of this Agreement).
Without limiting the foregoing, Executive and the Company agree to keep
confidential the existence of, and any information concerning, any dispute
between Executive and the Company or its subsidiaries and Affiliates, except
that Executive and the Company may disclose information concerning such dispute
to the court that is considering such dispute or to Executive’s or the Company’s
legal counsel or related advisors and experts (provided that such Persons may
not disclose any such information other than as necessary to the prosecution or
defense of such dispute).

 

(c)                                  Executive further agrees that Executive
will not improperly use or disclose any confidential information or trade
secrets, if any, of any former employers or any other Person to whom Executive
has an obligation of confidentiality, and will not bring onto the premises of
the Company, its subsidiaries or Affiliates any unpublished documents or any
property belonging to any former employer or any other Person to whom Executive
has an obligation of confidentiality unless consented to in writing by the
former employer or other Person.

 

8.                                       Return of Property.  Executive
acknowledges that all notes, memoranda, specifications, devices, formulas,
records, files, lists, drawings, documents, models, equipment, property,
computer, software or intellectual property relating to the businesses of the
Company and its subsidiaries and Affiliates, in whatever form (including
electronic), and all copies thereof, that are received or created by Executive
while an employee of the Company or its subsidiaries or Affiliates (including
but not limited to Confidential Information) are and shall remain the property
of the Company and its subsidiaries and Affiliates, and Executive shall
immediately return such property to the Company upon the termination of
Executive’s employment and, in any event, at the Company’s request. Executive
further agrees that any property situated on the premises of, and owned by, the
Company or its subsidiaries or Affiliates, including disks and other storage
media, filing cabinets or other work areas, is subject to inspection by
Company’s personnel at any time with or without notice. Notwithstanding the
foregoing, Executive shall be

 

9

--------------------------------------------------------------------------------


 

permitted to retain Executive’s rolodex and similar address books, including
those in electronic form and the parties agree that the names and contact
information therein are not Confidential Information.

 

9.                                       Intellectual Property Rights.  (a) 
Executive agrees that the results and proceeds of Executive’s services for the
Company or its subsidiaries or Affiliates (including, but not limited to, any
trade secrets, products, services, processes, know-how, designs, developments,
techniques, formulas, methods, developmental or experimental work, improvements,
discoveries, inventions, ideas, source and object codes, programs, matters of a
literary, musical, dramatic or otherwise creative nature, writings and other
works of authorship) resulting from services performed while an employee of the
Company and any works in progress, whether or not patentable or registrable
under copyright or similar statutes, that were made or conceived or reduced to
practice or learned by Executive, either alone or jointly with others
(collectively, “Inventions”), shall be works-made-for-hire and the Company (or,
if applicable or as directed by the Company, any of its subsidiaries or
Affiliates) shall be deemed the sole owner throughout the universe of any and
all trade secret, patent, copyright and other intellectual property rights
(collectively, “Proprietary Rights”) of whatsoever nature therein, whether or
not now or hereafter known, existing, contemplated, recognized or developed,
with the right to use the same in perpetuity in any manner the Company
determines in its sole discretion, without any further payment to Executive
whatsoever. If, for any reason, any of such results and proceeds shall not
legally be a work-made-for-hire and/or there are any Proprietary Rights which do
not accrue to the Company (or, as the case may be, any of its subsidiaries or
Affiliates) under the immediately preceding sentence, then Executive hereby
irrevocably assigns and agrees to assign any and all of Executive’s right, title
and interest thereto, including any and all Proprietary Rights of whatsoever
nature therein, whether or not now or hereafter known, existing, contemplated,
recognized or developed, to the Company (or, if applicable or as directed by the
Company, any of its subsidiaries or Affiliates), and the Company or such
subsidiaries or Affiliates shall have the right to use the same in perpetuity
throughout the universe in any manner determined by the Company or such
subsidiaries or Affiliates without any further payment to Executive whatsoever.
As to any Invention that Executive is required to assign, Executive shall
promptly and fully disclose to the Company all information known to Executive
concerning such Invention.

 

(b)                                 Executive agrees that, from time to time, as
may be reasonably requested by the Company and at the Company’s sole cost and
expense, Executive shall do any and all things that the Company may reasonably
deem useful or desirable to establish or document the Company’s exclusive
ownership throughout the United States of America or any other country of any
and all Proprietary Rights in any such Inventions, including the execution of
appropriate copyright and/or patent applications or assignments. To the extent
Executive has any Proprietary Rights in the Inventions that cannot be assigned
in the manner described above, Executive unconditionally and irrevocably waives
the enforcement of such Proprietary Rights. This Section 9(b) is subject to and
shall not be deemed to limit, restrict or constitute any waiver by the Company
of any Proprietary Rights of ownership to which the Company may be entitled by
operation of law by virtue of the Company’s being Executive’s employer.
Executive shall reasonably assist the Company in every proper and lawful way to
obtain and from time to time enforce Proprietary Rights relating to Inventions
in any and all countries. To this end, Executive shall execute, verify and
deliver such documents and perform such other reasonable acts (including
appearances as a witness) as the Company may reasonably request for use in
applying for, obtaining, perfecting, evidencing, sustaining, and enforcing such
Proprietary Rights and the assignment thereof. In addition, Executive shall
execute, verify, and deliver assignments of such Proprietary Rights to the
Company or its designees. Executive’s obligation to assist the Company with
respect to Proprietary Rights relating to such Inventions in any and all
countries shall

 

10

--------------------------------------------------------------------------------


 

continue beyond the termination of Executive’s employment with the Company;
provided that, the Company shall compensate Executive at a reasonable rate after
such termination for the time actually spent by Executive at the Company’s
request on such assistance.

 

(c)                                  In the event the Company is unable for any
reason, after reasonable effort, defined as five (5) business days after written
notice, to secure Executive’s signature on any document required in connection
with the actions specified in Section 9(b), Executive hereby irrevocably
designates and appoints the Company and its duly authorized officers and agents
as Executive’s agent and attorney in fact, to act for and in Executive’s behalf
to execute, verify and deliver any such documents and to do all other lawfully
permitted acts to further the purposes of Section 9(b) with the same legal force
and effect as if executed by Executive. Executive hereby waives and quitclaims
to the Company any and all claims, of any nature whatsoever, that Executive now
or may hereafter have for infringement of any Proprietary Rights assigned
hereunder to the Company.

 

10.                                 Notification of Subsequent Employer. 
Executive hereby agrees that prior to accepting employment with any other Person
during any period during which Executive remains subject to any of the covenants
set forth in Section 6, Executive shall provide such prospective employer with
written notice of such provisions of this Agreement, with a copy of such notice
delivered to the Company within a reasonable time thereafter.

 

11.                                 Remedies and Injunctive Relief.  The parties
acknowledges that a violation by Executive or the Company of any of the
covenants applicable to Executive or the Company and contained in Section 6, 7,
8, 9 or 12 would cause irreparable damage to Executive or the Company in an
amount that would be material but not readily ascertainable, and that any remedy
at law (including the payment of damages) would be inadequate. Accordingly, the
parties agree that, notwithstanding any provision of this Agreement to the
contrary, each party shall be entitled (without the necessity of showing
economic loss or other actual damage) to injunctive relief (including temporary
restraining orders, preliminary injunctions and/or permanent injunctions) in any
court of competent jurisdiction for any actual or threatened breach of any of
the covenants set forth in Section 6, 7, 8, 9 or 12 in addition to any other
legal or equitable remedies either may have. The preceding sentence shall not be
construed as a waiver of the rights that the parties may have for damages under
this Agreement or otherwise, and all of the rights held by either Executive or
the Company shall be unrestricted.

 

12.                                 Nondisparagement.  Executive shall not,
whether in writing or orally, directly or indirectly, criticize, denigrate or
disparage the Company, its subsidiaries or Affiliates or any of their respective
predecessors, successors, current or former directors, officers, employees, or,
in their capacity as such, any of their current or former shareholders,
partners, members, agents or representatives, with respect to any of their
respective past or present activities, or otherwise publish (whether in writing
or orally) statements that tend to portray any of the aforementioned parties in
an unfavorable light; provided that, the foregoing shall only apply with respect
to persons that Executive knows or reasonably should know are covered thereby
and shall not apply to statements made by Executive in the reasonable good faith
performance of Executive’s duties while employed by the Company; provided
further that, nothing herein shall create any right or cause of action with
respect to any third party. The Company’s directors, its chief executive officer
and his or her direct reports shall not, whether in writing or orally, directly
or indirectly, criticize, denigrate or disparage Executive with respect to
Executive’s respective past or present activities, or otherwise publish (whether
in writing or orally) statements that tend to portray Executive in an
unfavorable light; provided that, the foregoing shall not apply to statements
made by the foregoing persons in the reasonable good faith performance of their
duties while rendering

 

11

--------------------------------------------------------------------------------


 

services with respect to the Company while Executive is in the employ of the
Company. The foregoing provisions of this Section 12 shall cease to apply two
(2) years after the end of Executive’s employment with the Company and shall not
apply to truthful testimony, normal competitive-type statements, statements not
made with an intent to damage the other party or statements made in rebuttal of
statements made by the other party.

 

13.                                 Representations of Executive.  (a) 
Executive represents, warrants and covenants that (i) Executive has the full
right, authority and capacity to enter into this Agreement and perform
Executive’s obligations hereunder, (ii) Executive is not bound by any agreement
that conflicts with or prevents or restricts the full performance of Executive’s
duties and obligations to the Company hereunder during or after the Term and
(iii) the execution and delivery of this Agreement shall not result in any
breach or violation of, or a default under, any existing obligation, commitment
or agreement to which Executive is subject.

 

(b)                                 Prior to execution of this Agreement,
Executive was advised by the Company of Executive’s right to seek independent
advice from an attorney of Executive’s own selection regarding this Agreement.
Executive acknowledges that Executive has entered into this Agreement knowingly
and voluntarily and with full knowledge and understanding of the provisions of
this Agreement after being given the opportunity to consult with counsel.
Executive further represents that in entering into this Agreement, Executive is
not relying on any statements or representations made by any of the Company’s
directors, officers, employees or agents which are not expressly set forth
herein, and that Executive is relying only upon Executive’s own judgment and any
advice provided by Executive’s attorney.

 

14.                                 Cooperation.  Executive agrees that, upon
reasonable notice and without the necessity of the Company obtaining a subpoena
or court order, Executive shall provide reasonable cooperation in connection
with any suit, action or proceeding (or any appeal from any suit, action or
proceeding), and any investigation and/or defense of any claims asserted against
the Company or any of its subsidiaries or Affiliates, which relates to events
occurring during Executive’s employment with the Company, its subsidiaries and
Affiliates as to which Executive may have relevant information (including but
not limited to furnishing relevant information and materials to the Company or
its designee and/or providing testimony at depositions and at trial). With
respect to such cooperation occurring following termination of employment, the
Company shall compensate Executive at a reasonable per diem rate to be mutually
agreed (other than with regard to actual testimony), as well as reimburse
Executive for expenses reasonably incurred in connection therewith, including
legal fees, provided that, any such cooperation occurring after the termination
of Executive’s employment shall be scheduled to the extent reasonably
practicable so as not to unreasonably interfere with Executive’s business or
personal affairs.

 

15.                                 Withholding. The Company may deduct and
withhold from any amounts payable under this Agreement such Federal, state,
local, foreign or other taxes as are required or permitted to be withheld
pursuant to any applicable law or regulation.

 

16.                                 Section 409A of the Code.  (a)  It is
intended that the provisions of this Agreement comply with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations and
Treasury guidance thereunder as in effect from time to time (collectively
hereinafter, “Section 409A”). Section 409A, and all provisions of this Agreement
shall be construed in a manner consistent with the requirements for avoiding
taxes or penalties under Section 409A. If any provision of this Agreement (or of
any award of compensation, including equity compensation or benefits) would
cause Executive to incur any additional tax or interest under Section 409A, the
Company and Executive agree to renegotiate such provision to

 

12

--------------------------------------------------------------------------------


 

comply with Section 409A, provided that any such renegotiated terms shall
maintain, to the maximum extent practicable, the original intent and economic
benefit to Executive of the applicable provision without violating the
provisions of Section 409A. In no event whatsoever shall the Company be liable
for any tax, interest or penalties that may be imposed on Executive by
Section 409A of the Code or any damages for failing to comply with Section 409A.

 

(b)                                 A termination of employment shall not be
deemed to have occurred for purposes of any provision of this Agreement
providing for the payment of any amounts or benefits upon or following a
termination of employment unless such termination is also a “separation from
service” (within the meaning of Section 409A) and, for purposes of any such
provision of this Agreement, references to a “termination” or “termination of
employment” shall mean separation from service. If Executive is deemed on the
date of termination of Executive’s employment to be a “specified employee”,
within the meaning of that term under Section 409A(a)(2)(B) of the Code and
using the identification methodology selected by the Company from time to time
(or if none, the default methodology), then with regard to any payment or the
providing of any benefit made subject to this Section 16, and any other payment
or the provision of any other benefit that is required to be delayed in
compliance with Section 409A(a)(2)(B) of the Code, such payment or benefit shall
not be made or provided prior to the earlier of (i) the expiration of the
six-month period measured from the date of Executive’s separation from service
or (ii) the date of Executive’s death. On the first day of the seventh month
following the date of Executive’s separation from service or, if earlier, on the
date of Executive’s death, all payments delayed pursuant to this
Section 16(b) (whether they would have otherwise been payable in a single sum or
in installments in the absence of such delay) shall be paid or reimbursed to
Executive in a lump sum, and any remaining payments and benefits due under this
Agreement shall be paid or provided in accordance with the normal payment dates
specified for them herein.

 

(c)                                  With regard to any provision herein that
provides for reimbursement of expenses or in-kind benefits, except as permitted
by Section 409A, (i) the right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit, (ii) the amount of
expenses eligible for reimbursement, or in-kind benefits, provided during any
taxable year shall not affect the expenses eligible for reimbursement, or
in-kind benefits to be provided, in any other taxable year, provided that the
foregoing clause (ii) shall not be violated with regard to expenses reimbursed
under any arrangement covered by Section 105(b) of the Code solely because such
expenses are subject to a limit related to the period the arrangement is in
effect.

 

(d)                                 If under this Agreement, an amount is paid
in two or more installments, for purposes of Section 409A, each installment
shall be treated as a separate payment.

 

17.                                 Parachute Payments.  In the event that any
payment or distribution by the Company to or for the benefit of Executive,
whether paid or payable or distributable pursuant to the terms of this Agreement
or otherwise (a “Payment”), would be subject to the excise tax imposed by
Section 4999 of the Code, or any interest or penalties with respect to such
excise tax (such excise tax, together with any interest or penalties are
hereinafter collectively referred to as the “Excise Tax”), the Company shall pay
to the Executive an additional payment (a “Gross-up Payment”), in an amount such
that after payment by Executive of all taxes (including any interest or
penalties imposed with respect to such taxes), including any Excise Tax imposed
on any Gross-up Payment, Executive retains an amount of the Gross-up Payment
equal to the Excise Tax imposed upon the Payments. Company and Executive shall
make an initial determination as to whether a Gross-up Payment is required and
the amount of any such Gross-up Payment. Executive shall notify the Company
immediately in writing of any claims by the Internal Revenue Service which, if
successful, would require Company to make a Gross-up Payment (or a Gross-up

 

13

--------------------------------------------------------------------------------


 

Payment in excess of that, if any, initially determined by Company and
Executive) within five (5) days of the receipt of such claim. The Company shall
notify Executive in writing at least five (5) days prior to the due date of any
response required with respect to such claim if it plans to contest the claim.
If the Company decides to contest such claim, Executive shall cooperate fully
with the Company in such action; provided however, the Company shall bear and
pay directly or indirectly all costs and expenses (including additional interest
and penalties) incurred in connection with such action. If as a result if the
Company’s action with respect to a claim, Executive receives a refund of any
amount paid by the Company with respect to such claim, Executive shall promptly
pay such refund to the Company. If the Company fails to timely notify Employee
whether it will contest such claim or the Company determines not to contest such
claim, the Company shall immediately pay to Executive the portion of such claim,
if any, which it has not previously paid to Executive.

 

18.                                 Assignment.  (a)  This Agreement is personal
to Executive and without the prior written consent of the Company shall not be
assignable by Executive, except for the assignment by will or the laws of
descent and distribution of any accrued pecuniary interest of Executive, and any
assignment in violation of this Agreement shall be void.

 

(b)                                 This Agreement shall be binding on, and
shall inure to the benefit of, the parties to it and their respective heirs,
legal representatives, successors and permitted assigns (including, without
limitation, in the event of Executive’s death, Executive’s estate and heirs in
the case of any payments due to Executive hereunder).

 

(c)                                  Executive acknowledges and agrees that all
of Executive’s covenants and obligations to the Company, as well as the rights
of the Company hereunder, shall run in favor of and shall be enforceable by the
Company and its successors and assigns, provided that the successor or assignee
is the successor to all or substantially all of the assets of the Company and
such assignee or successor assumes the rights and duties of the Company as
contained in this Agreement, either contractually or as a matter of law.

 

19.                                 Indemnification and Insurance.  The
Company’s and Executive’s rights and obligations pursuant to that certain
Indemnification Agreement between the Company and Executive dated February 26,
2009 and that certain Indemnity Agreement between RDA Holding and Executive
dated August 16, 2009 shall remain binding and enforceable in accordance with
the terms of such agreements.

 

20.                                 No Mitigation; No Offset.  Executive shall
not be required to seek other employment or otherwise mitigate the amount of any
payments to be made by the Company pursuant to this Agreement. The payments
provided pursuant to this Agreement shall not be reduced by any compensation
earned by Executive as the result of employment by another employer after the
termination of Executive’s employment or otherwise. Except as specifically
provided in this Agreement, the Company’s obligation to make the payments
provided for in this Agreement and otherwise to perform its obligations
hereunder shall not be affected by any setoff, counterclaim, recoupment, defense
or other claim, right or action which the Company may have against Executive or
others.

 

21.                                 Governing Law.  This Agreement shall be
deemed to be made in the State of New York, and the validity, interpretation,
construction, and performance of this Agreement in all respects shall be
governed by the laws of the State of New York without regard to its principles
of conflicts of law. No provision of this Agreement or any related document will
be construed against or interpreted to the disadvantage of any party hereto by
any court or other governmental

 

14

--------------------------------------------------------------------------------


 

or judicial authority by reason of such party having or being deemed to have
structured or drafted such provision.

 

22.                                 Consent to Jurisdiction.  (a)  Except as
otherwise specifically provided herein, Executive and the Company each hereby
irrevocably submits to the exclusive jurisdiction of the United States District
Court for the Southern District of New York (or, if subject matter jurisdiction
in that court is not available, in any state court located within the Borough of
Manhattan, New York) over any dispute arising out of or relating to this
Agreement. Except as otherwise specifically provided in this Agreement, the
parties undertake not to commence any suit, action or proceeding arising out of
or relating to this Agreement in a forum other than a forum described in this
Section 22(a); provided, however, that nothing herein shall preclude the Company
from bringing any suit, action or proceeding in any other court for the purposes
of enforcing the provisions of this Section 22 or enforcing any judgment
obtained by the Company.

 

(b)                                 The agreement of the parties to the forum
described in Section 22(a) is independent of the law that may be applied in any
suit, action, or proceeding and the parties agree to such forum even if such
forum may under applicable law choose to apply non-forum law. The parties hereby
waive, to the fullest extent permitted by applicable law, any objection which
they now or hereafter have to personal jurisdiction or to the laying of venue of
any such suit, action or proceeding brought in an applicable court described in
Section 22(a), and the parties agree that they shall not attempt to deny or
defeat such personal jurisdiction by motion or other request for leave from any
such court. The parties agree that, to the fullest extent permitted by
applicable law, a final and non-appealable judgment in any suit, action or
proceeding brought in any applicable court described in Section 22(a) shall be
conclusive and binding upon the parties and may be enforced in any other
jurisdiction.

 

(c)                                  The parties hereto irrevocably consent to
the service of any and all process in any suit, action or proceeding arising out
of or relating to this Agreement by the mailing of copies of such process to
such party at such party’s address specified herein. In addition, Executive
irrevocably appoints the General Counsel of the Company as Executive’s agent for
service of process in connection with any suit, action or proceeding, who shall
promptly advise Executive of any such service of process.

 

(d)                                 The prevailing party in an action hereunder,
as determined by the applicable court, shall be entitled to recover reasonable
legal fees and related costs from the other party; provided that, such fees and
costs are incurred prior to the fifth (5th) anniversary of the expiration of the
Term. In the event that Executive is entitled to recover such fees and costs all
such amounts shall be paid to Executive within thirty (30) days after the award
of such fees and costs by the applicable court.

 

23.                                 Amendment; No Waiver.  No provisions of this
Agreement may be amended, modified, waived or discharged except by a written
document signed by Executive and a duly authorized officer of the Company (other
than Executive). The failure of a party to insist upon strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Agreement. No failure or
delay by either party in exercising any right or power hereunder will operate as
a waiver thereof, nor will any single or partial exercise of any such right or
power, or any abandonment of any steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power.

 

15

--------------------------------------------------------------------------------


 

24.                               Severability.  If any term or provision of
this Agreement is invalid, illegal or incapable of being enforced by any
applicable law or public policy, all other conditions and provisions of this
Agreement shall nonetheless remain in full force and effect so long as the
economic and legal substance of the transactions contemplated by this Agreement
is not affected in any manner materially adverse to any party. Upon such
determination that any term or other provision is invalid, illegal or incapable
of being enforced, the parties hereto shall negotiate in good faith to modify
this Agreement so as to effect the original intent of the parties as closely as
possible in a mutually acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

 

25.                               Entire Agreement.  This Agreement (including
the Exhibits hereto) and any other agreements contemplated by this Agreement
constitutes the entire agreement and understanding between the Company and
Executive with respect to the subject matter hereof and supersedes all prior
agreements and understandings (whether written or oral), between Executive and
the Company, relating to such subject matter. None of the parties shall be
liable or bound to any other party in any manner by any representations and
warranties or covenants relating to such subject matter except as specifically
set forth herein.

 

26.                               Survival.  The rights and obligations of the
parties under the provisions of this Agreement shall survive, and remain binding
and enforceable, notwithstanding the expiration of the Term, the termination of
this Agreement, the termination of Executive’s employment hereunder or any
settlement of the financial rights and obligations arising from Executive’s
employment hereunder, to the extent necessary to preserve the intended benefits
of such provisions.

 

27.                               Notices.  All notices or other communications
required or permitted to be given hereunder shall be in writing and shall be
delivered by hand or sent by facsimile or sent, postage prepaid, by registered,
certified or express mail or overnight courier service and shall be deemed given
when so delivered by hand or facsimile, or if mailed, three (3) days after
mailing (one (1) business day in the case of express mail or overnight courier
service) to the parties at the following addresses or facsimiles (or at such
other address for a party as shall be specified by like notice):

 

If to the Company:

The Reader’s Digest Association, Inc.

 

750 Third Avenue

 

New York, New York 10017

 

Attention: Board of Directors

 

Fax: 914-244-5644

 

 

With a copy to:

The Reader’s Digest Association, Inc.

 

44 South Broadway

 

White Plains, New York 10601

 

Attention: General Counsel

 

Fax: 914-244-5644

 

 

If to Executive:

To the address last shown on the records of the Company

 

 

With a copy to:

Larry A. Stempler, Esq.

 

704 Passaic Avenue

 

West Caldwell, NJ 07006

 

16

--------------------------------------------------------------------------------


 

Notices delivered by facsimile shall have the same legal effect as if such
notice had been delivered in person.

 

28.                               Headings and References.  The headings of this
Agreement are inserted for convenience only and neither constitutes a part of
this Agreement nor affect in any way the meaning or interpretation of this
Agreement. When a reference in this Agreement is made to a Section, such
reference shall be to a Section of this Agreement unless otherwise indicated.

 

29.                               Counterparts.  This Agreement may be executed
in one or more counterparts (including via facsimile and electronic image scan
(pdf)), each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument and shall become effective
when one or more counterparts have been signed by each of the parties and
delivered to the other parties.

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed by the parties as of the
date first written above.

 

 

 

THE READER’S DIGEST ASSOCIATION, INC.

 

 

 

/s/ JoAnn A. Murray

 

Name: JoAnn A. Murray

 

Title: Senior Vice President, Global Human Resources

 

 

 

 

 

RDA HOLDING CO.

 

 

 

/s/ JoAnn A. Murray

 

Name: JoAnn A. Murray

 

Title: Senior Vice President, Global Human Resources

 

 

 

 

 

TOM WILLIAMS

 

 

 

/s/ Tom Williams

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

EQUITY AWARD TERMS

 

Restricted Stock Units

 

Shares Subject to Award:

 

50,000

Vesting:

 

The award shall vest in equal installments on each of the first two
(2) anniversaries of the date of grant

Change in Control:

 

The award shall vest in full upon a Change in Control of the Company (as defined
under the RDA Holding Co. 2010 Equity Incentive Plan, excluding clause
(b) thereof)

Termination without Cause or for Good Reason:

 

Upon a termination of employment by the Company without Cause or by Executive
for Good Reason the portion of the award that would otherwise vest within twelve
(12) months following the date of termination shall vest.

 

Nonqualified Stock Options

 

Shares Subject to Award:

 

375,000

Exercise Price:

 

50,000 at $35.00 per share

75,000 at $40.00 per share

100,000 at $45.00 per share

150,000 at $55.00 per share

Vesting:

 

Fully vested upon grant

Method of Exercise:

 

Cashless exercise permitted (i) upon the occurrence of or following a Change in
Control and (ii) immediately prior to the expiration of the options, in the
discretion of Executive

Expiration Date:

 

Two (2) years following the date of grant

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

RELEASE OF CLAIMS

 

I.                                        Release.  For good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
undersigned, with the intention of binding himself, his heirs, executors,
administrators and assigns, does hereby release and forever discharge The
Readers’ Digest Association, Inc., a Delaware corporation (the “Company”), and
its parents, subsidiaries, affiliates, predecessors, successors, and/or assigns,
past, present, and future, together with its and their officers, directors,
executives, agents, employees, and employee benefits plans (and the trustees,
administrators, fiduciaries and insurers of such plans), past, present, and
future (collectively, the “Released Parties”), from any and all claims, actions,
causes of action, demands, rights, damages, debts, accounts, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity, or
otherwise, whether now known or unknown (collectively, the “Claims”), which the
undersigned now has, owns or holds, .or has at any time heretofore had, owned or
held against any Released Party, from the beginning of time to the date of the
undersigned’s execution of this Release of Claims, including without limitation,
any Claims arising out of or in any way connected with the undersigned’s
employment relationship with the Company, its subsidiaries, predecessors or
affiliated entities, or the termination thereof, under any Federal, state or
local statute, rule, or regulation, or principle of common, tort or contract
law, including but not limited to, the Family and Medical Leave Act of 1993, as
amended (the “FMLA”), 29 U.S.C. §§ 2601 et seq., Title VII of the Civil Rights
Act of 1964, as amended, 42 U.S.C. §§ 2000e et seq., the Age Discrimination in
Employment Act of 1967, as amended, 29 U.S.C. §§ 621 et seq., the Americans with
Disabilities Act of 1990, as amended, 42 U.S.C. §§ 12101 et seq., the Worker
Adjustment and Retraining Notification Act of 1988, as amended, 29 U.S.C. §§
2101 et seq., the Employee Retirement Income Security Act of 1974, as amended,
29 U.S.C. §§ 1001 et seq., and all other Federal, state, or local statutes,
regulations or laws; provided, however, that nothing herein shall release the
Company of its obligations under that certain Employment Agreement, dated
July 11, 2011, between the undersigned, the Company and RDA Holding Co., or with
respect to the undersigned’s rights with regard to indemnification and directors
and officers liability insurance.  Except as set forth in Section II below, the
undersigned understands that, as a result of executing this Release of Claims,
she will not have the right to assert that the Company or any other Released
Party unlawfully terminated the undersigned’s employment or violated any of the
undersigned’s rights in connection with the undersigned’s employment or
otherwise.

 

The undersigned affirms that she is not presently party to any Claim, complaint
or action against any Released Party in any forum or form and that she knows of
no facts which may lead to any Claim, complaint or action being filed against
any Released Party in any forum by the undersigned or by any agency,
group, etc.  The undersigned furthermore affirms that she has no known workplace
injuries or occupational diseases and has been provided and/or has not been
denied any leave requested under the FMLA.  If any agency or court assumes
jurisdiction of any such Claim, complaint or action against any Released Party
on behalf of the undersigned, the undersigned hereby waives any right to
individual monetary or other relief.

 

The undersigned further declares and represents that she has carefully read and
fully understands the terms of this Release of Claims and that, through this
document, she is hereby advised to consult with an attorney prior to executing
this Release of Claims, that she may take up to and including twenty one (21)
days from receipt of this Release of Claims, to consider whether to sign this
Release of Claims, that she may revoke this Release of Claims within seven
(7) calendar days after signing it by delivering to the Company written
notification of revocation

 

--------------------------------------------------------------------------------


 

(and that this Release of Claims shall not become effective or enforceable until
the expiration of such revocation period), and that she knowingly and
voluntarily, of the undersigned’s own free will, without any duress, being fully
informed and after due deliberate action, accepts the terms of and signs the
same as the undersigned’s own free act.

 

II.                                   Protected Rights.  The Company and the
undersigned agree that nothing in this Release of Claims is intended to or shall
be construed to affect, limit or otherwise interfere with any non-waivable right
of the undersigned under any Federal, state or local law, including the right to
file a charge or participate in an investigation or proceeding conducted by the
Equal Employment Opportunity Commission (“EEOC”) or to exercise any other right
that cannot be waived under applicable law.  The undersigned is releasing,
however, the undersigned’s right to any monetary recovery or relief should the
EEOC or any other agency pursue Claims on the undersigned’s behalf.  Further,
should the EEOC or any other agency obtain monetary relief on the undersigned’s
behalf, the undersigned assigns to the Company all rights to such relief.

 

III.                              Severability.  If any term or provision of
this Release of Claims is invalid, illegal or incapable of being enforced by any
applicable law or public policy, all other conditions and provisions of this
Release of Claims shall nonetheless remain in full force and effect so long as
the economic and legal substance of the transactions contemplated by this
Release of Claims is not affected in any manner materially adverse to any party.

 

IV.                               GOVERNING LAW.  THIS RELEASE OF CLAIMS SHALL
BE DEEMED TO BE MADE IN THE STATE OF NEW YORK, AND THE VALIDITY, INTERPRETATION,
CONSTRUCTION AND PERFORMANCE OF THIS AGREEMENT IN ALL RESPECTS SHALL BE GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ITS PRINCIPLES OF
CONFLICTS OF LAW.

 

Effective on the eighth (8th) calendar day following the date set forth below.

 

 

 

THE READER’S DIGEST ASSOCIATION, INC.

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

 

 

TOM WILLIAMS

 

 

 

 

 

 

 

 

 

Date Signed:

 

 

--------------------------------------------------------------------------------